        Case 3:17-cv-07303-MMC Document 121 Filed 12/07/18 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA

                                        CIVIL MINUTES

 Date: December 7, 2018         Time: 1 hour 13 minutes      Judge: MAXINE M.
                                                             CHESNEY
 Case No.: 17-cv-07303-MMC      Case Name: LegalForce RAPC Worldwide, P.C v.
                                Trademark Engine LLC, et al.

Attorney for Plaintiff: Raj Abhyanker; Wensheng Ma
Attorney for Defendant: Nicholas Melzer

 Deputy Clerk: Mauriona Lee                          Court Reporter: N/A


                                        PROCEEDINGS
Initial case management hearing held.

REFERRALS:
( X ) Case referred for court-sponsored mediation to be completed within 90 days.

PRETRIAL SCHEDULE:
Discovery cutoff: 9/9/19
Expert disclosure: 10/7/19
Expert Rebuttal: 10/18/19
Expert discovery cutoff: 11/8/19
Motions heard by: 11/22/19
Deadline to Amend: 2/2/19
Pretrial Conference: 2/11/20
Court/Jury Trial: at 9:00 A.M. on 2/24/20 for 3-4 days.

Order to be prepared by:
 ( )    Plaintiff              ( )       Defendant           (x)      Court

Notes: Pending motions addressed but not ruled upon. Counsel for TTC will be filing motion to
withdraw. Protective order needs to be filed in order to move forward with discovery. Further
case management conference set for 11/1/19. Joint statement due 10/25/19.
